 LOCAL -25, MARINE: DIVISION, IUOE519than to rely upon the Union's chances of securing better working conditionsand, other benefits for them,or otherwise attempt to wean our employeesaway from the Union.`WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of the right to self-organization,to form labor organizations,to join or assist the above-named labor organiza-tion,or any other labor organization,to bargain collectively through repre-sentativesof their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities,except to the extent thatsuch rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized in Section8(a)(3) of the Act.All ouremployees are free to become or to remain members of the above-namedUnion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any labororganization.EDISON BROTHERSSTORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)LEEDS SHOE STORE,VALLEY FAIR, INC.Employer.Dated-------------------By-----------------=-------------------------(Representative)(Title)Thisnoticemust remain postedfor 60 days from the date ofposting, andmust notbe altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 830Market Street, San Francisco, California, Telephone No. 556-6721, if they haveany questions concerningthis notice orcompliancewith.its provisions.Local 25, Marine Division,InternationalUnion of OperatingEngineers,AFL-CIOandAmerican Dredging Company.CaseNo. 4-CB-941.November 6, 1964DECISION AND ORDEROn May 27, 1964, Trial Examiner Harold X. Summers issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent, the Charging Party, and the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision andsupporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record149 NLRB No. 51. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this case, and -hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, subject to the modification setforth below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner with the following modification, andorders that Respondent Local 25, Marine Division, InternationalUnion of Operating Engineers, AFL-CIO, its officers, agents, repre-sentatives, successors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order as modified below :1.Delete subparagraph (c) of paragraph 1 and substitute the fol-lowing :"(c)Restraining or coercing American Dredging Company inthe selection of A. Victor Cherbonnier as its representative for thepurpose of handling grievances."2.Add the above-substituted paragraph to the indented para-graphs in the attached notice -to the Trial Examiner's Decisionmarked "Appendix."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard upon the complaint l of the General Counsel of theNational Labor Relations Board, herein called the Board, alleging that Local25,Marine Division, International Union of Operating Engineers, AFL-CIO, here-in variously called Respondent or Local 25, had engaged in and was engaginginunfair labor practices within the meaning of Section 8(b)(1)(A), 8(b)(1)(B),and 8(b)(2) of the National Labor Relations Act, herein called the Act. Re-spondent's answer to the complaint admitted some of its allegations, denied some,and disclaimed knowledge of others; in effect, it denied the commission of anyunfair labor practices. Pursuant to notice, a hearing was held before Trial Exam-inerHaroldX. Summers at Philadelphia, Pennsylvania, on October 30 and31,November 12 through 15, December 2 through 5, and 16 and 17, 1963. Allpartieswere afforded full opportunity to examine and cross-examine witnesses,to argue orally, and to submit briefs. Briefs filed by the General Counsel,the Charging Party, and Respondent have been fully considered.Upon the entire record 2 in the case, including my evaluation of the witnessesbased upon the evidence and my observation of their demeanor, I make thefollowing:FINDINGS OF FACT1.COMMERCEThe Charging Party, American Dredging Company, herein variously calledAmerican or the Company, is, and at all times material herein has been, a1The complaint was issued September 18, 1963The charge Initiating the proceedingwas filed June 18, 19632A motion to correct the transcript was filed by the Charging Party on January 29,1964, and a stipulation for correction of the record, signed by all parties, was filed onMarch 9, 1964On March 12, 1964, I Issued an order to show cause why the transcriptof the hearing should not be corrected in specified respects, the proposed corrections inwhich order accorded in some respects but not in others with the corrections sought bythe motion and the stipulationNo good cause to the contrary having been shown, thecorrections indicated in the order to show cause, which is received in evidence as TrialExaminer's Exhibit No 1, are hereby ordered made.The motion to correct is herebygranted to the extent that it seeks corrections which have been made by this order; inall other respects, it isdenied. LOCAL 25, MARINE DIVISION, IUOE521Pennsylvania corporation with its principal office and place of business at Philadel-phia, Pennsylvania, from which location it is and has been engaged in performingdredging operations; during the year preceding the issuance of the instant com-plaint, in the course of its operations,itperformed services valued in excess of$1 million on inland waterways located outside the Commonwealth of Pennsylvania,including ports on the Delaware River and the Chesapeake and Delaware Canal.The Company is an employer engaged in commerce within the meaningof the Act.IL THE UNIONRespondentis,and at all times materialherein hasbeen, a labor organizationwithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAmerican performs dredging operations in or about inland waterways-prima-rily rivers, bays, sounds, harbors, and occasionally, sheltered areas at oceanside-inPennsylvania,New Jersey, Delaware, Maryland, Connecticut, and Ohio, for theFederalGovernment and State agencies and for private corporations such asrailroads or power companies. It excavates or deepens channels, fills or otherwiseaids in the redevelopment of land,and lays submarine pipelines;itengagesin derrick and salvage operation; and, as a byproduct, it runs a sand and gravelplant.The dredging equipment used is primarily floating equipment, althoughthere are onshore facilities on occasion.(Dredging material is either loaded ontoscows or directly ashore.)The floating equipment is not self-powered, beingmoved when necessary by American's or by outside contractors' tugs.American deals with, and for a long period of time has dealt with, threeunions as representatives of one or another group of its employees-Local 825of the International Union of Operating Engineers, Local 56 of Industrial Unionof Marine and Shipyard Workers, and Respondent Local 25.Local 25 represents-in general terms-American's waterway dredging em-ployees, whether afloat or engaged in related work ashore. Its (or its predeces-sor's) 3 relationship with American has extended over a period of at least 20years.The latest collective-bargaining agreement between the two, dated Jan-uary 30, 1963, and executed on February 20, 1963, is effective by its termsfrom October 1, 1962, to September 30, 1965, and from year to year thereafterin the absence of specified termination' action by either party.4Respondent, with its principal office at Brooklyn, New York, represents em-ployees in dredging and incidental work along the east coast of the UnitedStates and its tributary waters, from the Canadian boarder to Texas.Amongother locations,itmaintains an office and a hiring.hall in Philadelphia, Penn-sylvania,which services American and other dredging companies in the area; thisis the sole installation involved in this proceeding.Respondent has a membership of 3,500.Each member has a "book classifica-tion"-i.e., engineer's book, oiler's book, etc.-which is subject to change uponthemember's request and upon the attainment of experience (on other thana casual or emergency basis) in a higher classification.The higher classificationspay higher wage rates, and there are differences in the initiation fees relatedto the various"bookclassifications."B; The issuesThe complaint,answer, and arguments at the hearing and in briefs framethe basic issues in this case.They are twofold:(1)WhetherRespondent,during the 6-month period immediately precedingthe filing of the instant charge and up to the time of the hearing, maintained,enforced,and otherwise gave effect to an arrangement or practice in the operationof an exclusive hiringhallwherebymembership in Respondent was a conditionof referral for employmentby American.3During or about 1960, Respondent suceeded the now defunct Local 825D of the sameInternational.4Hereinafter,this will be referred to as the current or 1962-65 contract 522DECISIONSOF NATIONALLABOR RELATIONS BOARD(2)Whether Respondent,since on or about March 1,1963, restrained or coercedAmerican in its selection of a representative for the purpose of collectively bargain-ing about,or adjusting,grievances.5C. The hiring hall-in generalFor a number of years Respondent has operated a hiring hall at Philadelphiawhichserves as a source of labor supply for American and other employersin the area.(American is by far the largest user.)Although the numbervaries depending on many factors,600 or 700 individuals customarily use thehall as their means of finding employment.The 1962-65collective-bargaining contract between American and Respondentcontains the following provision:ARTICLE IV-HIRING HALLIn the employment of workmen coveredby thisAgreement,the follow-ing provisions shall govern:(a)The Unionshall establish,maintain and keep current an open employ-ment list for the employment of workmen competent and physically fit toperform the duties of classifications covered by this Agreement.Such listshallbe established,maintained and kept current on a nondiscriminatorybasis and shall not be based on or in any way affected by Union membership,Union By-laws,Rules,Regulations,or constitutional provisions or any otheraspect or obligation of Union membership,policies or requirements.(b)Wheneverdesiring to employ workmen in the classifications specifiedin ArticleXI of this Agreement within the territorial zone specified in ArticleIof this Agreement the Company shall call the Union Hiring Hall andtheUnion shall promptly refer to the Company,as soon as available, butin no event later than seventy-two (72)hours, exclusive of Saturdays andSundays,workmen who are competent and physically fit to perform theduties of the classification,or classifications,needed bythe Company.TheCompany has the absolute and unconditional right to reject any workmenreferred to it by the Union.If,for any reason, the Union is unable orfails to refer qualified and competent workmen within seventy-two(72) hoursas aforesaidtheCompanymay obtain workmen from any available laborsource.(c)The Union shall refer to the Company only workmen whose namesappear on the Open EmploymentListand in so doing shall be governedby the following criteria.1.If the Company requests from the Open Employment List a workmanby name who has had previous employment with the Company within thepast two years,he shall be referredby theUnion unless he is then workingfor another company or he is unwilling to accept the Company'semploy-ment.When the Companyrequests the workman by name he shall be deemedcompetent and physically fit to perform the duties of his classification.2 If the Company does not request a particular vacancy as providedin subparagraph 1 above, then the referral shall be by classes and prioritiesin the following order:First:Workmen competent and experienced in the performance ofwork in the classification to be filled and who have had employment5The complaint alleged,and the answer denied,that since March 1, 1963,Respondenthad restrained and coerced American in its selection of a representative"for the purposesof collective bargaining"andto adjust grievancesSince it was apparent from otherallegations of the complaint that the last collective-bargaining agreement,the 1962-65agreement,had been executed between Respondent and AmericanpriortoMarch 1, 1963,Respondent assumed-justifiably,I find-that it was being called upon to defend'againstalleged coercion and restraint bearing only on American's selection of a representative tohandle grievancesand that the use of the term above quoted was merely a term of art.Counsel for the General Counsel sought to amend the complaint to add an allegation ofrestraint and coercion upon American,during January and February1963, inIts-selec-tion of an agentfor the purpose of negotiating the collective-bargaining agreement earlierdescribedI denied the motion to amend, coming as it did on the fourth day of hearing,on the ground that it constituted too great a change of theory too late in the proceedingNevertheless,aswill be seen,I received testimony concerning Respondent's efforts tolimit the involved representative's participation In negotiating the 1962-65 contract andhave given it significance as background in my determination of the issues herein. LOCAL 2 5, MARINE DIVISION, IUOE523experience with a company making contributions to Local 25, MarineDivision,InternationalUnionofOperatingEngineersWelfareFund.The order of referral within the class of workmen, known asExperienced Class, shall be in priorities of registration of the applicantin the Hiring Hall.Second:Workmen competent and able to perform the work in theclassification to be filled but who have had no employment experiencewith any company making contributions to Local 25, Marine Division,InternationalUnion of Operating Engineers Welfare Fund.The orderof referral within this class of workmen, known as Novice Class, shallbe in priorities of registration of the applicant in the Hiring Hall.(d) If any individual files a written complaint with either the Companyor the Union that he has been discriminated against in the applicationof the Hiring Hall provisions of this Agreement said complaint, if notadjusted to the satisfaction of all parties within five (5) working days shallbe referred to arbitration as hereinafter set forth in Article VI Sec. 2 ofthisAgreement.All complaints in order to be subject to such arbitrationmust be filed with either the Company or the Union within ten (10) daysfrom the date of the alleged discrimination.The same provision, with irrelevant differences in wording, appeared in thelast expired collective-bargaining agreement between the parties.6No contention is here made that the hiring hall provision, as such, is unlawful.In fact, as I see it,allpartiesare in agreement that, if the hiring hallprovision were implementedas written,there would be no occasion for the instantcontroversy.?Ithere becomes necessary to discuss in some detail the general operationof the hiring hall by Respondent and the hiring procedures of American. Insetting forth these facts, I am, for the moment, disregarding alleged deviationsby Respondent. I merely describe a process which Respondent contends is invar-iablyadhered to, which the evidence herein demonstrates to be at least thegeneralmethod employed, and to which, if it were invariably followed, theGeneral Counsel would take no exception.A prospective applicant for employment with American (or with other employersserved by Respondent) presents himself at Local 25's hall, where he is referredto Sophie Ginsberg, the business agent's secretary and Respondent's representativefor the day-to-day administration of the hiring hall.8 If he has no history ofprior employment in the industry,a she adds his name to a list kept on legal-size,yellow ruled sheets, noting thereon his address and telephone number and, onoccasion, his relevant work experience, if any. If he does have a history ofprior employment in the industry, she pulls the white 3- by 5-inch card (sometimescalled an information card and here referredto as anout-of-work card) bearinghis name, place to be reached, union membership status, and prior history ofwork registrations, referrals, and employment from a workbox containing suchcards arranged in alphabetical order; she notes thereon the fact of his currentregistration for employment and "slots" the card, in one or another of several"visible index" trays or bins, at the bottom of the group of out-of-work cardsof those in the same work classification as the present registrant.The nameson the yellow sheets and those on the out-of-work cards contained in the traysconstitute the open employment list referred- to in section (a) of the hiringhall article quoted above: those on the yellow sheets are considered to be inthe novice class referred to in section (c)2, second, and those whose namesappear on out-of-work cards are considered to be in the experienced class referredto in section (c)2, first. (After an individual who has theretofore been listed8 That agreement was effective, by its terms, from October 1, 1959, to September 30,19627This is not to say that they are in complete agreement as to what the written wordsmean.As will be seen, they are not.8I find Ginsberg to be an agent of Respondent for purposes of maintaining the openemployment list herein described, of receiving requests for employees from American, andof making job referrals.Specifically, by reference to the 1962-65 contract, I find this to be interpreted by Re-spondent, if not by all parties,as meaningemployment by an employer-American orother-who makes contributions to Respondent's welfare fund.No attack is here madeon this interpretation or its legality. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly on the yellow sheets has been employed in the industry and thereafterreappears at the hiring hall to register for further employment, a white cardis prepared for him and he is considered part of the experiencedclass.)When the Company desires to fill an existing vacancy in any of the jobcategories covered by the collective-bargaining relationship between it and Re-spondent, it communicates with Respondent.Typically, the contract is made byClarence B. Hankins, American's personnel director, who calls Ginsberg.Heeither requests, by name, a person who has had previous employment with theCompany within the past 2 years-a privilege granted by virtue of section(c)1 of the hiring hall article-at the same time giving the job classificationinwhich there is a vacancy,or,without designating a name, he asks for someoneto fill a vacancy in a specified job classification. If Hankins requests a personby name, Ginsberg refers that person to American if his name appears on theopen employment list.-10 If the request is not by name, Ginsberg refers thepersonwhose name is at the top of those in the tray containing the cardsin the appropriate job classification.The actual referral takes the followingform:Ginsberg communicates with the person to be referred by telephone orotherwise; 11 he reports at the hiring hall, there to receive a referral slip. (Hisout-of-work card is then put back into the general workbox.)He takes theslip to the Company's personnel office where he is given instructions for reportingto work and where the referral slip is exchanged for a workslip which authorizeshim to go onto the job.D. The hiring hall-alleged unlawful conductThe General Counsel seeks to demonstrate the existence of an unlawfully discrim-inatory arrangement or practice in Respondent's operation of the hiring hallby (1) evidence as to specific acts of alleged discrimination and (2) evidenceas to statements and actions of agents of Respondent bearing upon the generaloperation of the hall.1.SpecificsThe names of a number of individuals and the details surrounding a number of in-cidents figured in testimony offered to show specific instances of discrimination.AlfredDiEttore:Having been dispatched by Respondent upon the requestof the Company for a deckhand on the dredgeCamden,AlfredDiEttore 12was employed by American for 2 or 3 months in the latter part of 1962.13OnMay 13, 1963, Hankins requested Joseph Ehrmann,34 who had just replaced VincentMotzel as Local 25's business agent in the Philadelphia area,15 to refer DiEttoreas a deckhand on the tugAugusta.Ehrmann, on the basis of notations onDiEttore's workcard, said that DiEttore had refused a referral to American duringthe preceding month and had thereupon been dropped to the bottom of thelist;because, he said, others were ahead of DiEttore on the list, DiEttore wouldnot be referred.16"Provided further, of course-and I make this finding by reference to the contract-heisnot then working for another employer and he is willing to accept employment withAmerican.11A person with whom communication cannot be established-no answer, wrong orchanged telephone number, or the like-is at least temporarily passed overHis out-of-work card is pulled from the active open employment list and placed among the cards ofothers in the same situationiiNever a member of Respondent.13Note that the 6-month period prior to the filing of the instant chargecommences onDecember 19, 1962Over the objections of Respondent that testimony of events occurringprior to that date was barred herefrom by virtue of Section 10(b) of the Act, I did receivesuch testimony, and I have accorded it significance as background shedding light onoccurrences after such date14I find Ehrmann to be an agent of Respondent on and after May 13; 196311Both before and after this date, Motzel was and is Respondent's recording-correspondingsecretary.Also, since that date, he has become assistant to Respondent's president aswell.I find Motzel to have been an agent of Respondent at all times relevant herein.11 Itwas Hankins' testimony that Ehrmann, conceding that DiEttore was registered,nevertheless said he would not be referred becausehe did not have a unionbook.Ehrmanntestified as recited in the text aboveI have credited Ehrmann because of the inherentplausibility of his version. (DiEttore did not testify.) LOCAL 25, MARINE DIVISION, IUOE525Harry Franklin:During May 1962 Harry Franklin went to see Vincent Motzelabout getting employment. In early July he received a message asking himto report at Respondent's hiring hall.When he went there, he was referredto the Company for work as an oiler and water tender on the dredgePennsylva-nia.He worked at American on thePennsylvaniaand on theElectric BoosterNo. 1,for 3 months.At the end of Franklin's first month of employment, Motzel approached himabout joining the Union; he said that, in view of the fact that Franklin wasonly a summer replacement, the initiation fee would be waived.Franklin paid$21.17Franklin was laid off on October 16, 1962.The next day he called Respondent'soffice and spoke to Sophie Ginsberg.He told her he had been laid off andasked to be put on the hiring list; she said this would be done. He thenasked if any work were available; she said there was none at that time butthat she would keep in touch with him. For the rest of the year and partof 1963, he called the hiring hall once or twice a week and he visited thehall two or three times. I find that he was, or should have been, registeredfrom October 17, 1962, through May 1963.On May 10, 1963, Hankins called Ginsberg and asked that Franklin be referredfor work as deckhand on the hoisterConvoy.Ginsberg said that Franklin wasnot registered forwork.Four or five days later, Hankins again asked forFranklin as a deckhand on the dredgeCamden.Ginsberg gave him the sameresponse.When Franklin found out about this-by way of a rejection of anunemployment compensation claim because of "unavailability for work" 18-hecalled the hall to ask for an explanation and spoke to Joseph Ehrmann.Ehrmannsaid that others "with more seniority had a paid-up and a partly paid-up bookwho were out of work, and therefore were entitled to a job before [Franklin]was."When Franklin pointed out that he was on the out-of-work list and thathe had paid $21 to Respondent, Ehrmann suggested he show a receipt thereforwhen he next visited Local 25's office. On Franklin's next contact with Respondentseveral weeks later, Ginsberg said there was no opening at that time.JohnHall:Not then a member of Local 25, John Hall first registered atRespondent's hiring hall on February 16, 1962. In July 1962 he was referredfor employment to American. Thereafter, he worked until January 1, 1963, when hewas laid off because of weather conditions, without being asked to join Local 25.Apparently,Hall did not immediately register for new employment.On orabout January 8, 1963, he was called by Vincent Motzel, saying that Hankinshad called requesting him by name, and suggested he come to the hiringhall and register.Hall did that, and Ginsberg said she "would register him."On April 15, 1963, Hankins called Ginsberg and asked her to refer Hallfor work on the dredgeGloucester.She said she had no record of registrationby Hall, and that she would call him back. Finding his card in the file box,19she calledHankins back, telling him Hall was not registered for work. (Thiswas confirmed by letter the same day.)Hankins then said that Hall-with whomhe had had direct contact-had told him he could not get a union book becausehe did not leave a job; Ginsberg's answer was that it was "illegal to sell aman a book right away under the Taft-Hartley Law." 20On that or the next day, through a denial of a claim for unemploymentcompensation, Hall learned that the Company had offered him a job (presumablyearly in January).He communicated with Motzel, who told him that Hankinshad again called for him and that he had neglected to come in and register.Hallsaid that he had registered-in January-but Motzel told him to come in again.Hall did go in and he did register, at which time Motzel said that he wouldtry to get Hall a job but that there were other unemployed men higher onthe list.Hall asked about joining Local 25, and Motzel said he would tryto get Hall a book.17But Local 25's records do not indicate that Franklin was ever a member1BWhen an individual was requested for referral but was not referred because he wasnot registered on the open employment list, the Company followed a practice of reportingthis fact to the State unemployment compensation agency within 48 hours.lBApparently, despite the circumstances noted in the preceding paragraph, she had notfollowed through on registering Hall on January 8.° By this, Ginsberg explained at the hearing, she meant a person could not join a union"until he had work 31 consecutive days." I do not feel called upon to comment on thisopinion. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDHall now (April 17) went to Hankins and told him he was registered, andHankins called Respondent to request his referral.Motzel conceded that Hallhad now registered but was not available for work because he had not "fulfilledhis union obligations." 21On or about May 15, 1963, Hall returned to the hiring hall and spoke toJoseph Ehrmann.He said he had worked for American for a 6-month periodand would like to get into the Union. Ehrmann said he would get Hall aunion book, and, the next day, Hall paid the fee of $168.He received hisbook a week or two later.22Meanwhile, on May 16, Hankinsagainasked for Hall.Ginsberg told himthatHall was now a Local 25 member who had not yet received his book-but"thiswould not stop him from being referred." . Thereafter, Hall was calledin by Respondent and referred to American for employment.Adam Markiewicz:On July 11, 1963, Hankins called Ehrmann, requestingthe referral of Adam Markiewicz as a deckhand. (Markiewicz had previouslyreported to Hankins that he was out of work.)EhrmannsuggestedthatHankinsreconsider the request becauseMarkiewicz had anengineer'sbook.23Hankinsrefused to reconsider,sinceMarkiewicz had previously worked for American asa deckhand. Ehrmann thereupon refused to honor the request, on the groundthatMarkiewicz was not registered in the classification for which he was requested.As a matter of fact, Markiewicz was registered for work both as anengineerand as an oiler, which fact was shortly afterward conveyed to American byWilliam Zenga, business representative of Respondent.24Thereafter, he was re-quested as an oiler onBoosterNo. 2and on or about August 1 or 2, wasreferred to this job by Respondent.25Charles C. Maull, Jr.:Then driving a road control vehicle for an auto serviceclub,CharlesMaull applied for work at American's gates late in June1962.Hewas told to register for work at Respondent's hiring hall.On July 2, he wentthere,and he was "registered" by Sophie Ginsberg; he asked her about hischances of procuring employment, and she told him that he might well receivesummer replacement work.He then returned to American and filled out a jobapplication form.On July 6-without recourse to the hiring hall-Hankins calledhim and asked him to report for work the next day. He did, and betweenthen and January 3, 1963, when he was laid off due to lack of work, he performeda number of job assignments for American.During this period, although, a Local 25steward asked if he had a union book, he was never asked to join Respondent,26 andno action was taken by Respondent to affect his employment.On January 7,- 1963, Maull went to the hiring hall to register for work. SophieGinsberg took his name, address, and telephone number and told him he wasregistered.27At the same time, he expressed a desire to join Local 25 and21During the next 24 hours, Hankins asked for John Nicholson (seeinfra)for the jobfor which he had originally sought Hall.Unsuccessful in obtaining Nicholson, he finallyfilled the job, on April 18, requesting Thomas Gorman.The record contains no evidenceas to' Gorman's membership status.22 Local 25 records show that Halljoined onMay 20, 1963.23Markiewicz had joined Local 25 (i.e., its predecessor) in 1953 as an'oilerOn Janu-ary 16, 1963, lie had procuredan engineer'sbook.24 Zenga, at all times material, was Respondent's special representative for the Phila-delphia area as well as business representative. I find him to be an agent of Respondent21There was some delay in honoring this request.After the first request-for Markie-wicz as a deckhand-was rejected, he was requested,,on July 17, as an oiler. Ehrmannrefused the request, on the earlierstated groundthat Markiewicz had an engineer's book.Thereafter, apparently, a further check byRespondentrevealedhis dualclassificationregistration.26This, despite theunion-security clause effective at all times relevant hereto. (Thelawfulness of the clause is concededherein.)Maull has never been amember ofRespondent.27I find that MaullwasIn factregisteredfor work.This finding is based upon Maull'scredited testimony, as corroborated, in effect, by his out-of-work card displayed at thehearing, and by the fact, as foundinfra,that he received a call from Ginsberg the nextday. , I reject Respondent's attack upon Maull's credibility, primarily based upon his poormemory for details: he freely conceded that his memory was poor, but he frankly answeredthat he did not remember when such was the case; my observation is that he carefullyavoided embellishment and distortion and that his affirmative testimony is, to be believed.' LOCAL 25, MARINE DIVISION, IUOE527asked how much it would cost;she said that the cost was $168 but that themembership rolls were closed because so many members were out of work.On January 8 Hankins called the hall and requested the referral of Maullforwork as a deckhand on the Company's dredgeDelaware No.2.He wastold that Maull was not registered for work.28Despite this, on the same day,Ginsberg calledMaull,tellinghim there was a job for him as a deckhandon theDelaware No.2.He arrived at the hall at 1 p.m. at which place andtime he found Ginsberg checking the union books of a group of men (includingGeorge Short-seeinfra).To some of them she gave work referral slips, toothers she did not.When she got to Maull, he told her he had no book,atwhich she said she would have to "replace him on the job" with someonewho had a paid up book.He was not sent out on a job-either that dayor thereafter.John Nicholson:John Nicholson was first employed by American as an oileron January 3, 1959.About 3 months later, at the request of the job steward,he joined Local 25.He was laid off on August 5, 1959, from which date,for a period of time,he was employed outside the dredging industry.He stoppedpaying dues about December 1959, and he was suspended from membershipin Respondent on June 30, 1960.On or about January 15,1961,Nicholson reported at Respondent'shiringhall,where he spoke with Sophie Ginsberg.He said he was ready to go backtowork(in dredging)and asked to be put on the out-of-work list. She askedabout his union book, and he said he.did not have it with him but that hewas behind in dues from 9 months to a year. She pulled his out-of-work card,made appropriate notations,and slotted it among the cards of the registeredoilers,simultaneously,she commented that there was no work at that time.In June 1962 Nicholson encountered Vincent Motzel,who asked him if hewould like to go to work for American on a job at Hamburg, Pennsylvania.Ar-rangements were made,and Nicholson was referred(by Hankins)to the job,where he progressed from oiler to engineer before he was laid off on October 11, 1962.-Nicholson returned to the hiring hall and was referred to employment (withanother company),which employment he left after a week due to the illnessof his wife.Forthwith,he was again referred by Respondent,this time backto American,with whom he worked until October 27, 1962.He returned to the hiring hall on October 31, 1962,again seeking work.While registering him,Ginsberg said that he would have to pay his backdues, and he made a $20 payment.She then told him that,although he wasregistered,."there are a 'lot of men out of work that are paid up and we haveto call them first."Ifind that he was, or should have been,registered atthis time.On February 11, 1963, Hankins called Ginsberg and asked that John Nicholsonbe sent for a' job on the dredgeMaryland.She told -Hankins that Nicholsonwas not registered.28 (Subsequently,the job-was -filled by a transfer.)TheCompany reported Nicholson's "unavailability for work" to the Pennsylvania. Divi-sion of Unemployment Compensation.As a consequence,an interstate claimfor compensation which had been filed by Nicholson in New Jersey was denied.When, on March 13, 1963, he went to the, union hall and demanded an explanationofGinsberg,she disclaimed knowledge of his having been called to work byAmerican.Nicholson,commenting that he was,or should have been, registeredsinceOctober 1962,said he thought he was still registered.Ginsberg's reply:she would"put it-down" (i.e., register him) again.-28 In her testimony,according to the transcript,Ginsberg did not mention Maull byname.She did,however, testify that Hankins,on January 8, asked that Charles Moorebe referred to American,and that-she foundthat Moore was not registered.The contextconvinces me that she was referring to Charles Maull(and the transcript is hereby cor-rected accordingly).As I have heretofore found, Maull was registered,and his card soindicatedGinsberg,by her own testimony,has had-hundreds of contactswithHankins,and she was unable to give details unless a record was shown her ; at this point of histestimony,'Maull's out-of-work card was not shown to her.-21Ginsberg,testifying with respect to this request,says she did call Nicholson but that,because of"car trouble,"he could not report in,presumably,it was based on this fact thatshe told Hankins that Nicholson was not registered.I believe she -was confusing thisdate with a date 1 month later when, as will be seen, he did have car trouble. I find, thatNicholson was registered.Also, I credit his testimony that he was not aware of this re-quest for him by American until he was later denied unemployment compensation (seeinfra) ;his testimony,in context,has'the,ring of truth.-- 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about April 17, 1963, Hankins again requested the referral of Nicholsonfor a job for which he had originally requested John Hall. (See story of JohnHall,supra.)He was told-by Motzel-that Nicholson was in the same situationasHall-he would not be referred because he too "had not fulfilled his unionobligations."On May 17, 1963,- Hankins again requested Nicholson, as a deckhand -forthe dredgeDelaware Valley.Ginsberg said he was "now in good standing".and that he would be referred.30 She called Nicholson, saying she had a jobfor him.When he reported at the hall, she said she was sending him to ajob at American but that he had to do something about his back dues. Shewas unable to give him the total owed-the membership accounts were keptinNew York, and she said she would procure the figures-but he said hewould pay $25 per week until he was paid up. She then gave him a referralslip.He reported -to the Company and was given a workslip (for work onthe dredgeCamdenin the Delaware Valley); because of an auto breakdown,his actual employment was delayed by 13 days.He thereafter (until at leastthe first day of the instant hearing) was steadily employed by the Company.In the interim, Nicholson made a number of payments against his dues arrear-age.There were understandable difficulties arising out of Ginsberg's continuingfailure to apprise him of the amount owed; involved also was the impositionof an additional fee arising out of his transfer from the status of oiler tothat of engineer.By letter dated July 11, 1963, Respondent requested Americanto dismiss Nicholson under the union-security provision in the contract becausehe was not a member in good standing of Local 25, but the requested actionwas obviated by the making of arrangements between Respondent and Nicholsonwhich resulted in an August 23 notification by Respondent to American. thatNicholson had fully discharged his obligations to Respondent.George Short:On January 8, 1963, after he had been told that Charles Maull(see discussion of his case,supra),was not registered for work, Hankins calledand asked that George Short be sent to fill thesamejob.He was - told thatShort was not registered. On the same day-and the evidence doesnot demon-stratewhether this occurred before or after the exchange-Short was at the hiringhall,among the group whose union books Ginsberg was checking and tosome of whom she was giving referralslips.(See discussionconcerningCharlesMaull,supra.)She asked Short for -his union book; when he said that he hadlost his book,31 she said, "You cannot go to work unless you have your book,"and she did not give him a referral slip.Anthony Tate:On May 15, 1963,needingdeckhands for the tugAugusta,Hankins called the hiring hall.Having been referred to Ehrmann, he askedforAnthony Tate (alongwith Alfred DiEttore-seesupra).Ehrmann, on thebasisofTate's out-of-work card, informed Hankins that Tate was registeredfor work as a welder's helper and,would not be dispatched as a deckhand.Tate,in the past,had worked for American as a deckhand,never as a welder'shelper.On the other hand, he had workedas a welder'shelper fora companyother than American.Finally, he has been a member of Respondent since 1954,with a book classificationas engineer.(To the extent that wage rates areindicativeof status, the classification of engineer is the highest of the three,welder's helper next, and deckhand lowest.) In the absence of evidence to thecontrary,32 I find that, at the time of the request for him, Tate was registeredas a welder's helper and not as a deckhand.The Atlasincident:Late in May 1963, the Company rented a "dragline"dredge-theAtlas-fromthe Peter Kiewit Company for the purpose of addingto its equipment then engaged in dredging the Delaware River between Philadel-phia and Trenton, New Jersey.Company president, Maylin Greaser, informedRespondent's president, Stephen Leslie,33 of this fact. In further discussions be-tween officials of American and Respondent, therewas some disagreement asto the Company's intended methodof manningthe dredge: the Company plannedto have mates on only two instead of three shifts. In the course of the discussion,80Ginsberg conceded that she had said this, meaning that he had "started to squareaway"on his union membership. She denies, however, that she meant he could not havebeen referred otherwise ; on the contrary-she testified-referrals were not conditioned ongood standing membership or any membership whatsoever.s1As a matter of fact, although he joined Respondent in 1955, his membership badbeen suspended on March 3, 1960.8a Tate did not testify.33 I find Stephen Leslie to be an agent of Respondent. LOCAL 25, MARINE DIVISION, IUOE529-August Pistilli,American's general- superintendent, raised' the possibility that theentire operation might "be walked off the barge [onto the shore]," a developmentwhich might give jurisdiction of the job to Local 825.34On June 5, Hankins requested a number of persons, by name, to crew theAtlas.Included were the names of two operators who, he had ascertained fromKiewit, had worked as operators on theAtlasin the past, Anthony Haven andA. C. Johnson.35The others were referred, but the Company was notified that,while Haven was known to Respondent, his whereabouts was unknown, and thatJohnson was not known to Respondent.Thereupon, Hankins asked if any opera-tors capable of working theAtlaswere available; the answer-no, but effortswould be made to find them.During the next few days, Respondent did endeavor to find operators.Thenames of several, all union members, were conveyed to company representatives,who questioned the competence of each.36Prior to June 10, theAtlaswas being fitted for its Delaware River opera-tion.The men previously referred by Respondent were aboard-all Local 25 mem-bers.In addition, American had procured two nonunion operators, Sylvester Brienand L. P. Johnson, from the southern part of the country.37The dredge wasscheduled to commence working on June 11.On that day and the next, theAtlasdid work. On the 13th, however, startingat 8 a.m., the crew, other than the operators, refused to work because, they said,they would not work with nonunion operators.Thereupon, theAtlaswas docked.The parties met to discuss theAtlassituation on June 14. In the courseof the discussion, Zenga accused the Company of employingnonunionoperators 38and said that theAtlaswould not work until union operators were put on themachine.Greaser said that the Union had been unable to furnish operatorswithin 72 hours, that the Company had thereupon brought two experienced menfrom New Orleans, and that these men had registered at the hall and werewilling to join Local 25.Zenga said that at least one of the two-Brien orJohnson-had never registered; and that at this time Respondent could furnishexperienced operators from various parts of the country including Monte Haven,who had now been located working for Kiewit at Sandusky, Ohio.39 Again,the qualifications of a number of the men mentioned by Zenga were discussed,and, in each case, the Company insisted that they were not competent to actas operators on theAtlas.As for Haven, Greaser balked at stealing employeesfrom Kiewit but agreed to add a third shift, with Haven as a third operator.Zenga counterproposed that the two operators be left on but that Local 25operators also be hired.Greaser refused.At the close of the meeting, twocompany officials took Brien and Johnson to the hiring hall, where both wereregistered.Another meeting was held on June 19, but the dispute was neversettled and, after 30 days, the Company returned theAtlastoKiewit.40The Auburn job:Early in June 1963 American prepared to perform a dredgingand desilting operation on the Schuylkill River at the Auburn Desilting Basin-atLandingville, Pennsylvania, 80 or 90 miles from Philadelphia. The job wasundertaken pursuant to a contract with the Commonwealth of Pennsylvania, anda State-owned dredge, theSchuylkill,was to be used.34On occasion, there have been jurisdictional disputes betweenland-based Local 825and Local 2596 It should be noted that the two had never worked for American. Under the hiringprovision-supra-the privilege of requesting individuals by name was confined to personswho had worked for American during the preceding 2 years.90Under the contract, the Company had the right to reject any individual referred byLocal 25.37Respondent and American are in disagreement as to whether the Company waited72 hours after having made its original request for operators before getting Brien andJohnson.(Under the contract, American could fill its needs "outside" after 72 hours ifLocal 25 could not comply with a request.)For the purposes of this case, it is un-necessary to resolve the issue."In view of the circumstances of the refusal to work, I do not credit Ehrmann's andZenga's denial that this was said ; on the other hand, I do credit their testimony thatthey protested the Company's alleged failure to await the passage of 72 hours be-orebypassing the hiring hall.39Presumably, Monte Haven and Anthony Haven, previously requested by name, wereone and the same person.'aThis incident was the Immediatecause ofthe filing of the instant charge.770-076-65-vol. 149-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveralmonths earlier, when American was awarded the job, General Super-intendent Pistilli explained to Allen (Pat) Francis, Respondent's vice president,41 theCompany's intentions with respect to the job.They intended, he said, to uselocal area help in fulfillment of job specifications and called attention A o thefact that a number of area people had worked on a Company. job in 1962. Furtherdetails were not-discussed at the time.At a very early stage, prior to the crewing-up, from 15 to 25 individualswho lived in the, Auburn area, some or all of whom had been employed byAmerican on another job in the locality in the fall of 1962, approached LouisRiis,who was to be project superintendent for the Company, looking forwork.He told them that if they wanted work they would have to registeratLocal. 25's hiring hall.They-or at least 15 of them-did report at thehall on June '6, and they did register for employment.On June 7, the Company, through Hankins, requested the referral of sevenof these individuals for work on theSchuylkill:John Anthony, William Drobick,Michael Kamenos, John Machusic, Louis Stefanko, Earl Stein, and William Szczer-ba.42He was told that Ehrmann would call him back.At a grievance meeting between company and union representatives held onJune 8, the matter was a subject of some discussion in connection with a Local25 complaint that the Company was doing "outside hiring." Company represent-atives explained that they were adhering to contract requirements in requesting,by name, persons who had worked for them during the past 2 years; and Pistillisaid that the specifications of the Auburn job called for employment priorityto"local" people.Ehrmann said that the employment register contained thenames of many people who had previously worked for American, some of whomhad worked in the job area.The matter was left unresolved.On June 10, not having heard' from Ehrmann again, Hankins attempted tobring the matter to a head.He called Ehrmann and repeated his request.Ehr-mann, commenting that Respondent had a large list of out-of-work men, suggest-ed that they be called first to see if they would work on this job. Hankinssaid he had no objection to their being contacted, but that he wanted the six 43men he had named to be referred. -He mentioned again, among other things,that the contract with Pennsylvania called for the use of "local" people, "wherepossible." 44Ehrmann said he would call back.That afternoon, Ehrmann called.He named 15 individuals,45 any six of whomhe suggested be taken before the six requested by Hankins.When Hankinsinsistedon the referral of the six he had named, Ehrmann asked what wasgoing to happen to those who had worked, and were working, for Americanyear after year; Hankins, interpreting this as a reference to others now employedby American, said that when and if their work should give out, they wouldbe used to fill out theSchuylkillcrew 46Next day (June 11), Hankins asked Ehrmann, if the six men requested weregoing to be referred. Upon Ehrmann's answer, "Not until you take six othersfirst,"Hankins, acting pursuant to instructions from General Superintendent Pistilli,told Riis to put the six to work.Thereupon, the six were told (by the Company)to report for work, and they did-on or about that same day. Others wereadded to the crew of theSchuylkillator about this time.A number weretransferred from other jobs and at least one, Earl Stein, had been dispatchedfrom Respondent's hiring hall.411 find Allen to be an agent of Respondent.42 Of these, only Stein ' was a member of Local 25. Each of the seven had been em-ployed by American on a job some months earlier, the original hiring having been effecteddirectly rather than through the hiring hall, by special arrangement with Respondent.4a Stein was referred by Respondent, and, for purposes of this discussion, only the re-maining,six are the subject of controversy.44This record contains no basis for a finding that the contract, in fact, contained sucha provision or, if it did, how far the provision wentThere is some indication, based onHankins' testimony, that "certain political figures" in Landingville had asked the Com-pany to use local menBut there is no doubt, and I find, that company representativestoldLocal 25 representatives that the work contract called for the employment 'of in-habitants of the area45 The names of 14 are in this recordAccording to Respondent's records, 8 of the 14were members in good standing at the time , 2-Walter Cannon and Charles Gorman-weiesuspended members; ' and 4-Robert Lawrence, Al Nemith, Thomas Ryan, Jr., and JohnZellinese-were not members. (NOTE-Local 25's records,do.,showa Rudolph'Nemithanda RobertRyan as members.)46 LOCAL 25, MARINE DIVISION, TUOE531At one point after the job began, Zenga and Ehrmann appeared at the scene.Having secured prior permission, they spoke to a number of employees onthe project.They asked two who were members of Respondent 47 if they wereaware they were working with nonunion men 48 and if they were satisfied tocontinue.49Zenga and Ehrmann then spoke to the six nonunion men, askingiftheywould stop working in favor, of . unemployed bookmen and assuringthem of employment when the bookmen had jobs.5°A grievance meeting was held between Company and Respondent on July 10,1963.The first grievance, as set forth by Respondent, follows:1.Seven men working on Auburn, Pa. job are non-union Company putthesemen on in preference to qualified men who have been listed on theirout of work list for many months.Greaser explained that American had hired these men who had been in itsemploy within the past 2 years, that it had no way of knowing whether menhired were or were not union members, and that the Auburn hirings had beeninaccordance with the contract.Leslie talked at some lengthPointing outthat dredging was a specialized work and that the area men hired were "coalminers," he said that Local 25 membership was not open to anyone; there wasa large out-of-work list of members who should 51 get preference in employmentover these nonunion people from the Auburn area. The grievance was at leasttemporarily resolved when Respondent capitulated on the point, not without, how-ever,Leslie's instructing- Ehrmann not to take the men into the Local 25and not to collect [sic; accept?] any dues or other money from them.On July 15, 1963, Theodore Birtley, American's chief accountant then fillingin for vacationing Hankins, requested Respondent to referWallaceColemanand Andrew Hoysock 52 as shoremen on the Auburn job. Responding, Ehrmannsaid that Coleman would be referred since he was a union member,53 but thatHoysock would not be referred because he was not a union member 5-"he wouldhave 35 to 40 other union members to be employed before he would refer AndrewHoysock." Next day, July 16, Hankins successively asked for the referral of RobertWilliams,WilliamWilliams, Bernard Kamenos, and Edgar Williams to the jobfor which Respondent had refused to refer Hoysock; in each case, referral wasrefused on the same ground as that for which Hoysock was refused referral.-15 Thejob was never filled.Subsequently, Zenga, Ehrmann, and one Joe Vitalli returned to the job andspoke to the six men whose hiring initiated the problem discussed herein.DespiteLeslie's instructions to the contrary noted earlier, the six signed applicationsfor membership in and were accepted as members of Local 25.56On this occasion,Zenga and Ehrmann told Superintendent Riis that "they wanted to be friends"and that "there was no reason the Union and the Company couldn't be friends "The six individuals were-with changes not relevant hereto-still working forAmerican at the time of the hearing in this matter.2. In GeneralTestimony was introduced with respect to the conduct of agents of Respondentbearing upon the general operation of the hiring hall, unrelated to specific jobapplicants or to incidents involving specific groups of job applicants."William Althouse and Earl Stein.48 The answer-they had worked with these men before and, as far as they were aware."they wereunion."49The answer-they were satisfied50The answer-they were satisfied with their present employment and were going to stay.51The word used in this record (at page 599) was "would " Aware that the differencemight have significance in this matter, I nonetheless find, in the context of the meetingthat he did say or meant to say, and was understood to mean, "should."52 Both of whom had worked for American within the past 2 years.53He had joined Local 25's predecessor in 1955 ; having undergone a period ofsuspen-sion, he was in good standing on July 15, 1963.54Respondent's records reveal that Hoysock joined in September 1963.65None of the four was a member of Local 25.68 Anthony,Drobick,Kamenos,Machusic,Stefanko,and Szczerba became members onAugust 12, 1963. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDOn this record, there is no doubt, and I find, that, among other occasions,the registration of an individual for work was used by Respondent's representativesto ascertain his precise membership status-i.e., whether he was or was not amember of Local 25 and, if he was a member, his "book classification" andthe state of his dues payments; 57 to make attempts to collect back dues, ifhe was a member in arrears; and-but not invariably-to solicit membership appli-cations of nonmembers.At a Company-Respondent meeting held on May 21, 1963, in the courseof a discussion of hiring procedures, Ehrmann stated that Respondent's representa-tives "were running a union [and] that there would be no nonbook membersreferred while there were members on the out-of-work list."Further, he statedthat, as of May 13 (the date of his assumption of office), he wanted it clearly under-stood that no one would be referred from the hall "unless he was a bookmember, in the classification of his book." 56When he was accused of askingfor a closed shop, he said, "No, if all union men in the classification are exhausted,you're at liberty to go and hire people from any place whatsoever, and thatproves we're not running a closed shop."Also, he insisted that "classification"(as used in the contract) meant classification in a person's union book, and,"[W]e've got a union and we'll decide on classifications." 59At another meeting held on June 8, 1963-one of the monthly Company-Re-spondent grievancemeetings-Ehrmann said he was not going to send theCompany any nonunion men, whether or not requested by name and whetheror not they had worked for American within the preceding 2 years, as longas there were dues-paying bookmen on the out-of-work list.60In a telephone conversation with A. V. Cherbonnier, American's labor manager,on June 16 or 17, 1963, in the course of discussing the problem created bythe hiring of the two operators for theSchuylkill-supra-Ehrmannsaid that"if the company will put on our book men, the matter will be settled."At a meeting held on June 19, 1963, arranged at the request of American'spresidentGreaser to iron our current difficulties-at that time exemplified bytheAtlasand the Auburn incidents, supra-Eastern District International Represent-ative,RichardNolan, referring to a company contention that its hiring hadaccorded with contractual requirements, said, "The contract is only a scrap ofpaper." 61At a meeting on grievances held on July 10, 1963 (involving, among otherthings, the Auburn incidentsupra,Leslie said that he had "bookmen out ofwork and [he had his] union to protect and, in all fairness [the people hiredatAuburn] should go-[his] bookmen should be given jobs before these peopleare employed." 62At a follow-up meeting on July 23, John Mooney, counselforRespondent, said, "Well, let's put the cards on the table, what we wantisa rotary hiring hall system.Steve [Leslie] has got to have something betterthan what he's got," to which Leslie added, "Yes, the contract says you cancall for [employees] by name, but we want a rotary system.We can acceptsome compromise, but we've got to have something better than what we have.§TOfficial membership records were kept in Local 25's Brooklyn office.esEhrmann,denying using the words, testified that he did say he "was running a uniondown there" and that "beginning May 13 things are changed," but did not remember whatelse he said; hedid not believehe used the words attributed to himZenga, who waspresent at the meeting,did not recallwhether Ehrmann made these statementsTheabove finding is based on the credited testimony of Hankins59According to A V. Cherbonnier, American's labor manager, this interpretation of thehiring hall clause was reduced to writing, but Respondent's representatives refused tosign it.The writing was not received in evidence, and I accord it no significance.80Ehrmann did not testify specifically about the statement. Zenga, who was present atthe meeting,did not hearEhrmann make itThe finding is based on the credited testi-mony of Hankins and Pistilli.61Nolan was vice president of Respondent's International (not a party hereto) and therepresentative of Its, eastern district, within which Local 25 lies ; at the instruction ofthe International president, he attends general grievance meetings between Respondentand the Company. In view of his position vis-a-vis Respondent, and in view of'the factthat the statement was made, without contradiction, in the presence of Leslie, presidentof Respondent, I find that responsibility- for the statement is attributable to Respondenti62-This finding is' based on the credited testimony of Pistilli, as corroborated,in effect,by Zenga.Leslie did not testify. LOCAL 25, MARINE DIVISION, IUOE533I'vegotmy union people to look 'out for."Mooney: "What we want isa rotary hiring hall system; we can send you anybody we want; you don'thave the right to ask for anybody by name; we can send you redheads, Chinese,or anybody we want." At a later point, Mooney said he felt Respondent wascorrect in this position and that he was prepared to take it "to the courts"ifnecessary, but that he felt some compromise could be worked out. Finally,Leslie said, "Just ask us for the classifications you want, and well send them." 63Finally, at the hearing itself, Respondent frankly and openly stated a numberof its positions with respect to dispatching individuals requested by American:(1) it does not consider itself obligated to refer anyone not on the open employ-ment register at the time of the request, even though he has worked for .theCompany during the past 2 years; (2) it does not consider itself obligatedto refer an individual, although on the register and employed by the Companyduring the past 2 years, to fill a vacancy other than in a classification forwhich he is currently registered-even though that individual may, in the. past,have performed work in the classification named in the request; and (3) it doesnot consider itself obligated to refer an individual, although he has workedfor the Company during the past 2 years, if he is on the register only byvirtue of a recent request or instruction to register made directly by the Company,since such an individual is not considered (by Respondent) to be "truly interested"in working in the industry. In short, Respondent contends that it seeks to operatea "rotary hiring hall," 64 subject only to the Company's right (with the abovelimitations) to ask for specific individuals who have been in its employ duringthe prior 2 years.E. The hiring hall-more factsBefore drawing conclusions from the ,foregoing primary facts, it becomesnecessary to note, for whatever they are worth, certain additional circumstancesrevealed by the record.-The first is the unstable nature of the industry.Activity is determined notonly by the plans of man; it is substantially affected by climate and by thevagaries of nature.The work locations are farflung and unfixed.As in otherfieldswhere employment is by the project, the amount of employment variesgreatly from job to job.The demand for labor fluctuates widely from yearto year, from season to season, and from week to week. I find that this factor,in part at least, explains the Company's desire to build up a work pool ofavailable, acceptable employees.Second-and this in part at least is related to the first factor-the labor supplyisa shifting one, not only in the geographical sense but also in its numbersand in its nature.Especially in periods of high employment, those individualswho devote substantially all of their worktime to the industry are augmentedby others from outside the industry. Seniority means little-at American it wasgiven no significance during the period with which we are concerned.65 Itisclear, and I find, that there are jobs for which total strangers to the industrymight well be and are hired.66And their desire to- take such jobs is enhancedby the relatively high compensation.67This accounts, I find, at least in part,forRespondent's concern over the inroads of "outsiders" upon the employmentavailable for those regularly engaged in working in the industry.This record reveals certain characteristics of the operation of the hiring hallwhich, it is quite apparent, have contributed to the instant situation. Six- toseven hundred applicants use the hall situation.Although, as earlier indicated,the names of "novice" registrants are placed' on yellow sheets and the cards63Ehrmann, who was present at the meeting, made no specific reference to these state-ments ; asked what was said and by whom, he testified, "Well, it's pretty hard to remembercertain individual . . . [pause and interruption]." Zenga, also a participant, testified thatno one from Local 25 protested the Company's right to call men by name; that they did,however, insist on the proper classification.The above finding is based on the credited,testimony of Pistilli.° Le, first one registered for work, first one referred for work.65Except that American would seek, after a period of layoff, to reassemble a crew of apiece of equipment on which they had formerly worked.01Witness the case of Charles Maull, whose previous experience had been confined tolabelingcans ina paint factory and driving a road control truck for an automobile serviceclub..e7The least skilled jobs at American during the period in questionpaidfrom $2.50 to$3 per hour. -534DECISIONSOF NATIONALLABOR RELATIONS BOARDof other registrants are "slotted" in the open employment trays, no permanentchronological journal of registrations is kept; there is no way, from these records,to reconstruct a registration picture as of yesterday, let alone a date sometime'back.68Hankins and Ginsberg (or their substitutes) are in telephonic communi-,cation 10 to 15 times a week; 69 assuming that only 60 percent of the callsresult in referrals, this means that there are 300 to 450 referrals per year.70Yet,no chronological journal entries are made of referrals.71 If we impose upon thispicture the fact that the hall's clients are shifting and sometimes difficult to reach,clearly,we have here a fertile basis for misunderstanding, to say the least.I find that the summer and early fall of 1962 had been a period of intenseactivity and high employment in the dredging industry; 72 there was a shortageof available workmen on both Local 25's and American's lists.During thefirst half of 1963, however, employment opportunities ebbed; men remained onRespondent's open employment list for months without receiving a call. I findthat the change contributed to the problem which gives rise to this proceeding.During the "good times" of 1962, it was not uncommon for Respondentto send new people to the Company for interviews directly after registration,nor for the Company to hire men referred or cleared by Respondent withoutpriorwork histories either for the Company or in the industry. (Indeed, thecase of Charles Maull,supra,suggests that on occasion, individuals were hireddirectly by the Company without the knowledge of Respondent.) Moreover, inMarch 1962, by informal agreement between Motzel and American, the latter,in emergency situations, hired men. directly, only subsequently reporting detailsto Local 25; and a certain amount of "looseness" in reporting to the hall wastolerated in cases of short layoffs, transfers, and promotions.Finally,duringthis period, the Company, without objection from Local 25, fully availed itselfof its contractual privilege of requesting referrals by name of individual.In the latter respect, for at least the past 3 or 4 years, the Company hasmaintained a list of its prior employees who were acceptable for reemployment.During the same period, 90 to 100 percent of its requests were by specifiednameAs indicated, this brought no protest from Respondent during 1962. Inthe leaner first half of 1963, however, when the Company's practice was maintainedif not intensified,7s it contributed, I find, to a "hardening" of Respondent's attitudewith respect to the hiring process.Prior to January 8, 1963, Respondent had invariably referred to Americanallpersons requested.On that date, problems were encountered with respectto requests for Charles Maull and George Short,supra;on February 11 andApril 17, there were similar problems regarding John Nicholson,supra;and,again on April 17, there was a problem concerning John Hall,supra.BetweenMay 5 and 8, 1963, Repondent's President Leslie, in a telephone conversationwithAmerican's President Greaser, said, he was making a change in businessagents in Philadelphia; that Motzel, then business agent, had been "lazy" andthat "things had got out of hand"; and that Respondent was bringing in aman by the name of Ehrmann from -the Great Lakes area "to knock headstogether,whether they were union men or company men." 74 Ehrmann didreport for duty on May 13, 1963; and he lost no time in announcing his pro--gram.As detailed above, on May 21 he made certain statements about futurereferral policy; furthermore-in a telephone conversation with Pistilli on or aboutMay 14-he declared that henceforth (contrary to prior concessions by Motzel)Respondentwould insist that not only new hirings, but also rehirings afterlayoffs (however short), transfers, and reclassifications would have to be effected181t is true that the entries of various actions are made on the individuals' out-of-workcards, but our experience with cards at the hearing demonstrated that entries may havebeen omitted or were incomprehensible.°8 Sixty times during April 1963"Hankins testified that there were "several hundred" referrals in 1962.Ginsbergtestified that in 1959 there were 100 referrals per day.71Nor did the Company keep any record, either of requests (except in cases in which aperson requested wasnotreferred) or of referrals.72 Among the causes were severe storms along the East Coast73 At least since May 13, 1963, 100 percent of the requests have been by specified name.74 This finding is based on the uncontradicted, credited testimony of Greaser, who, in-cidentally, testified that his expressed reaction to the news was a warning not to knockany of the company employees' heads together and an expression of resentment over theentry of a stranger, knowing nothing about the Company's operation, into'the area.i'3 LOCAL 25, MARINE DIVISION, IUOE535through the hiring hall; he wanted to know "where every man was " 75Herewe have-if not a declaration of war-a declaration of strict adherence toRespondent's interpretation of the contract.One final note.For what it may be worth as background-perhaps a moreappropriate term is foreground-I here set forth certain facts concerning Respond-ent's open employment list as of December 4, 1963, the ninth day of the instanthearing. Produced at the request of the General Counsel were the trays bear-ingout-of-workcardsconstitutingtheopen employment register on thatday.The tray holding the cards of the deckhands, which was the subject ofquestions and answersin the record, revealed the following:On that day, thecards of 77 deckhands, 68 union members, and 9 nonmembers appeared in theactive open employment list; and the cards of 16 deckhands, 6 union members,and 10 nonmembers appeared in the inactive 76 open employment list.F. The hiring hall-concluding findingsAt my request, the parties, in their briefs, addressed themselves to the questionof whether the hiring hall provision of the current contract, and the contemplatedand actual practices thereunder, in fact constituted an exclusive hiring hall.AsI see it, the "traditional" exclusive hiring hall is one in which the employeruses the union hall as his main source of labor supply, only looking outsideitwhen, after a specified time, the hall is unable to supply needed help. Somequestion arises as to the exclusiveness of a hall which, like the instant one,merely processes and clears those whom the employer requests by name in 90to 100 percent of the cases; the question-is this an exclusive hiring hall oris it an exclusive recordkeeper of hirings?At the hearing, the General Counselcontended, and Respondent conceded, that this was an exclusive hiring hall forat least 72 hours. In its brief, Respondent, in effect, reverses its position: pointingout that American might use any available labor source after 72 hours, thatitwas free to reject any person referred by Local 25, and that a referral byRespondent was merely an opportunity for a job interview by the Company;calling attention toAmerican's privilege of asking for anyone by name (whohas worked for American within 2 years and who currently is registered forwork) and the fact that this privilege has been exercised in upwards of 90percent of the requested referrals; and, finally, noting the number of occasions(seesupra)on which, by agreement, American has been permitted to hire withouteven calling the hall first-in view of these circumstances. Respondent urgesthat this is not an exclusive hiring arrangement.After having fully considered the matter. I find that we do have here anexclusive hiring hall within the meaning of the term as used in Board cases.TheCompany has given up, at least for 72 hours, its right to hire outright atthe gate or anywhere else; Respondent has been given the right, for 72 hours,to furnish for hiring or to clear for hiring all prospective employees of Ameri-can.Even the right merely to block a hiring by nonclearance, it seems tome, is that degree of exclusive control in the hiring process which requires,or should require, protection against discrimination.I find, therefore, that Respondent was bound, in its operation of an exclusivehiring hall, to act without discrimination to encourage, or to discourage unionmembership.77And I have set forth the surrounding circumstances here in somedetailbecause a determination of the existence of discrimination calls for anappraisal of all such circumstances. 78The instant record is void of statistics bearing on the number of referrals,of Local 25 members during any given period as opposed to the number ofreferrals of nonmembers. Although these records are within the peculiar possessionofRespondent, I shall make no unfavorable inferences in this respect, since(1) the fact,if true, that a large number of members as compared to nonmembersmay have been referred has little probative value in a situation where, I suspect,mostof the "regular" employees in the industry are Local 25 members,7° and75Pistilli's answer he would not agree to effecttransfersthrough the hiring hall.79 I.e, those with whom Respondent's attempts to communicate had been unsuccessful.-77 bfountainPacific,Chaipter.of, the Associated General Contractors,Inc, et al.,119NLRB 883, as later modified by Local 557,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen, and Helpers of America —(Los Angeles-Seattle Motor Express) v.N.L R.B ,365 U.S. 667.78Local 557,International Brotherhood of Teamsters,etc. v. N L.R.B.,supra.70 SeeThe Hunkin-Conkey ConstructionCompany,95 NLRB 433, footnote 5. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) in the instant case, the important question is not who was referred, but_rather who wasnot referred,a statistic which was in possession of both Respondentand American, the Charging Party.The background evidence-that applicable to the hiring hall operations priorto December 19, 1962,-clearly demonstrates, and I find, that Respondent referrednonmembers as well as members of Respondent.And, in the absence of evidenceto the contrary, I find that the referral procedures as of the time of this hearingwould accord with the open employment list as of the time of the hearing-whichlist contained the names of nonmembers as well as members.Ifind, however, that the General Counsel has established by a preponderanceof the evidence that, between December 19, 1962, and May 13, 1963, Respondentfailedor refused to refer individuals on at least six occasions because theylackedmembership in good standing.80 This finding is based not only on thefacts surrounding each situation but also on the implication contained in asubsequent statement with respect to two of the individuals-that they couldnowbe referred because they were in good standing.On or about May 13, 1963-as I have found-the position of Respondent"hardened."The "hardening" took at least two forms: (1) Local 25 thereafterdemanded stricter adherence toitsinterpretation of the contractual hiring arrange-ment with respect to the honoring of individuals' job classifications, with respectto the necessity of using the hiring hall in emergency situations, rehiring afterlayoffs, transfers, and reclassifications, and with respect to the type of registrantwho would be referred on request; and (2) Local 25 thereafter would and didtake further action to protect the employment opportunities of its members againstencroachment by "outsiders."One phase of Respondent's tightening up on its interpretation of the contractdeserves special attention.Both before and after May 13, 1963, it refused torefer a person outside his classification and, at the hearing itself, conceded thatitwould not refer anyone to a job for which he was not registered.81 Atthe hearing, the General Counsel contended that this position and its implementa-tionwere unlawful, because (1) the classifications used by Respondent as thebasis for referring or refusing to refer were the products of unilateral determina-tion by Local 25, and (2) the classifications used by Repondent were the "bookclassifications" of members and were thus the product of a phase of union member-ship.In its brief, the General Counsel abandoned this contention (except tothe extent that refusals to refer because of "mis-classification" might reflect onRespondent's emphasis on the requirement of membership in making referrals).'-American, however, to the extent revealed by the remedy suggested in itsbrief,stillmakes this contention. I reject it.82 Absent any evidence to thecontrary, I find that the classifications of registrants have been established in'accordance with the latest, highest paid, regular employment of such registrants,unconnected with union considerations.83 I find nothing unlawful in Respondent'srefusal to refer out of classification.84Nor do I perceive any illegality in Respondent's withdrawal from prior arrange-ments under which the registration requirements were relaxed-in emergencysituations, rehirings after some layoffs, transfers, and reclassifications. I am notcalled upon to determine the justification for Respondent's new position, norwhether it did or did not actually conform to the contract, as long as it was.not designed to encourage membership in Respondent or have the tendency'to do so. Since there is no evidence that it was disparately applied as betweenmembers and nonmembers or as between certain members and other members,'it does not violate the Act.88Maull and Short on January S ; Hall on April 15 and 17; Nicholson on April 17; andFranklin on May 10.811t should be remembered that the open employment list is kept by classification. In)responding to American's referral requests, Respondent's representativesexamined onlythe register for the classification for which a request was being made.83 SeeNew York Typographical Union Number 6, International Typographical Union,AFL-CIO (The New York TimesCompany; and Publishers'AssociationofNew YorkCity),144 NLRB 1555.83Markiewicz, for example,had an engineer'sbookbut was registered as an engineerand as an oiler84 Thus, I place no significancein Respondent's refusalsto refer Tateand Markiewicz onMay 15, 1963, and July 11, 1963, respectively. LOCAL 25, MARINE DIVISION, IUOE.537The refusal of Respondent to. refer DiEttore on May 13, 1963, posesa specialcase.By his own testimony, Ehrmann, business agent for Respondent, refusedthe referral on the ground that DiEttore was now at the bottom of the openwith respect to any ex-employee requested by American.But I am unable tofind thatunionconsiderations entered into the decision,85 and I need not.decidewhether it constituted a breach of the contract.As for the refusal of Respondent to honor the registration of a certain typeof individual-the person "not genuinely interested" in working in the industry-Ifind myself in an ambivalent position. Suffice it to say at this point that, tothe extent that the policy has been used to protect the employment opportunitiesof the "regulars" in the industry-union members and nonmembers alike-itdoes not constitute a violation of the Act.86The second form which Respondent's "hardening" of mid-May 1963 tookwas, as I have put it above, further action to protect the employment opportunitiesof its members against encroachment by "outsiders."Specifically, on various occa-sions, it utilized its referral rights to prefer Local 25 members in good standingover others.Ifind at least 12 such instances.87Moreover, theAtlasand theAuburn incidents above described were quite patently acts of mass discriminationby Respondent. I find that theAtlasstrikewas in protest against American'shiring nonunion operators; as for the Auburn incident, Local 25's grievance,in its own words, was based not on the method of hiring but on the factthat nonunion men were hired.To the extent the Respondent asserts that itsreason for its action at Auburn was its desire to protect employees regularlyemployed in the industry (members or nonmembers) from encroachment by per-sons(members or nonmembers) "not genuinely interested" in working in theindustry, I reject this reason as pretextual.ssFinally, as I have detailed earlier, Respondent's representatives, afterMay 13,1963, made unequivocal statements establishing their determination to prefer unionmembers for referral over nonmembers.89Accordingly, on this record, on what I consider to be a fair preponderanceof the evidence, I am persuaded and find that Respondent - has discriminatedto encourage union membership in the operation of the hiring hall 99(Respondent urges that adequate machinery for disposing of the issues hereinisprovided in the contract.At the hearing there was testimony and argumentto the effect that arbitration of certain issues -had been requested, but at nopoint did the parties agree on such details as the subject of the arbitration.WhileI can visualize that certain of the issues herein-such as Respondent's positionon classification, which I have foundnotto be an unfair labor practice-mightwell be arbitrated, I cannot see the Board's acquiescing in the arbitration ofthe question of whetherunionmembership was a condition of referral. See Section10(a) of the Act 91)85 There is no evidence that Respondent's reasons were "unfair or irrelevant or in-vidious" vis-a-vis others who used the union hall. SeeLocal Union No. 18, InternationalUnion of Operating Engineers, AFL-CIO, and its Agent, George E. Miller (Ohio Pipe LineConstruction Company),144 NLRB 1365, distinguishingLocal 553, International Brother-hoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America (Miranda FuelCompany, Inc.),140 NLRB 181.16 But where it is used as a pretext for referring union members, seeinfra.s7 Franklin, refused referral on May 14 or 15 ; six individuals refused referral to theAuburn job on June 6 through 11; and five more for the Auburn job on July 15 and 16.88But I do not find Respondent representatives' implicit urging of union members towalk out at Auburn or of nonmembers to give up their jobs there as independent viola-tions, as urged by the General Counsel.ss Ehrmann on May 21 and June 8 and 16 or 17; and Nolan on June 19. I do not hererely on the July 10 efforts of Leslie and Mooney to persuade American to grant them"improved" referral rights nor on their declarations at that time as to Respondent's inter-pretation of its referral rights as they concerned job classfilcations.PO In so finding,I do not rely on its use of the hiring hall to check theunionstatus ofregistrants, to collect dues, and to solicit new members.Also, in view of the instances ofnondiscrimination,I do not find that the discrimination was invariable-in short, thattherewas a "practice," urged by the General Counsel ; in view ofthe unfair laborpractices found, however,I shall recommenda remedy.01But seeInternationalUnionof Operating Engineers,Local18,AFL-CIO (FrazierDavis ConstructionCo.),145 NLRB1492,where there had beenarbitration. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The Company's representative-the factsA.: Victor Cherbonnier, an attorney,92 has-been American's labor manager sinceduring or, about 1956.93 As such, . his duties have included negotiating, collective-bargaining contracts with unions, including Local 25, which deal with American,and handling grievances arising under these contracts; in effect,-he has beena one man labor relations department for the Company.In its answer to the complaint, Respondent denied that Cherbonnier, at materialtimes, had been designated by American as its agent for purposes of collectivebargaining and of adjusting differences or disputes arising under, the grievanceprocedure.In the course of the hearing, Respondent conceded that Cherbonnierhad been "labor manager" of the Company, at least in February 1962;- goingfurther, that, for upward of 20 years, except for a 1- or 2-year period of warservice,he had been and was an active member, if not - the key member, innegotiating collective-bargaining agreements on behalf of American; and-stillfurther-that, in the area of grievances, when "major policy" arguments havearisen between the Company and Respondent, particularly those referring to"legal questions of interpretation of contract," Cherbonnier has "appeared for"the Company. It professed ignorance as to the exact scope and reach of Cherbon-nier's assignment [sic: authority] when it came to such mundane issues as souredcoffee cream or defective sanitary plumbing aboard a craft, presumably becauseitdoubted his personal knowledge with respect to such matters, but it concededthat, "basically," he had been a representative and spokesman for the Companyfor many years. In its brief, to the extent that it had refused to make concessionsin these respects.Respondent seems to have wholly retreated from its originalposition.At any rate,, on this record, I am convinced, and I find, that Cherbonnierwas at all times pertinent American's agent not only for negotiating contractsbut also for discussing and adjusting grievances at the second and/or thirdstep of the grievance procedure.94 In so finding, I rely on the credited testimony,oral and documentary, of designation by American, repeated communication ofsuch designation to Respondent,95 and relevant conduct of Respondent's representa-tives.96Indeed, on those occasions which Respondent did deal with Cherbonnieron grievances, itquestioned his authorityonly once-and that when he said he couldnot reverse a decision earlier made and communicated to Respondent by American'spresident.This decision is lengthy enough without belaboring the obvious.The recordis clear, and I find, that while Respondent may have had no objection to Cherbonni-er asa person,itheld him in little regard as an instrument through whichpractical, everyday, "latrine" problems could be hammered out because (1) Respond-ent believed he lacked familiarity with these problems and (2) he was a "goddamned Chinese lawyer," a term used by one or more of its agents.97Aside from maintaining such personal opinions, Respondent's agents, accordingto the evidence, engaged in a number of acts bearing upon the allegationin question.(Let it be said first that, on his own testimony, since receiving authorizationfrom the Company in 1958 or 1959 to handle grievances on its behalf, Cherbonni-er has discussed grievances with Respondent's representatives "hundreds of times."99 One of counsel representing the Company at this hearing.53Prior to his assumption of this position he represented American as its attorney Inconnection with its membership in a dredging operators' association in which Americanand five other companies were joined94Under the current contract, grievances are first handled between shopsteward andsupervisor in charge of the equipment on which the dispute arisesThe next stage is dis-cussion between Respondent's business representative and a person designated by theCompanyThen grievances not earlier disposed of are handled in monthly meetings be-tween designated representatives of Respondent and the Company-the third stepThefourth step is arbitrationocExcluding communication to representatives of Respondent's International, not a partyhereto, and excluding Cherbonnier's own statements of his authority.99 In fact, on many occasions, theydaddeal with him on grievances.Also, Respondent'sbrief, ,in denying or explaining away alleged coercion on American in its choice ofCherbonnier as grievance handling representative, cited instances in which Its agents dealtwith him on grievances.-—971n context, I take this to mean that Respondent's, representativesregarded 'him asobfuscatory, and I assume that they attributed this characteristic to all lawyers LOCAL 25, MARINE DIVISION, IUOE -,539Exceptto the extent,therefore,that the following recitalmay establish arefusal by Respondent to deal with him as American's representative.I am con-strained to find, and I do find, no such refusal.)During negotiations between Respondent and American in1960,Leslie saidtoCherbonnier,"You're a lawyer, and we don'tdeal with lawyers on practicalmatters."InApril or May1962,therewas dispute over the crewing of the tugboatAtlanticCity,which keptthe tug indock for 12 or13weeks.Cherbonnierwas hospitalized:during the early stages,assigned'the task of straightening out the matter for the Company.He calledMotzel,who said that the affair had already been the subject of discussion betweenLeslie and Greaser and that he (Motzel)had .been instructed -not to discussitwithCherbonruer;Cherbonnier then called Francis who reiterated that itwas a,matter "for Leslie and Greaser."When he sought by telephone.to reachLeslie,he was told by Charles Striner, Respondent'sfinancial secretary,98 towhom he.explained the purpose of his call,"There's no one here to talk to youon that.They'll onlytalk to Greaser or Pistilli."Thereafter,Nolan asked Greas-er to cometoNew Yorkwithout Cherbonnierto discuss the situation; and itwas only upon the visit from Greaser that the dispute was settled.Late in May and early in June1962,there was an exchange of correspondencebetween Respondent and American. Springing from a Local 25 complaint abouta working condition, it devolved into a discussion of the time involved in disposingof problems.Company President Greaser, by letter dated June 4, 1962, calledfor the settlement of grievances "in an orderly manner"; he said that Cherbonnierwas available 1 day a week to handle grievances at the second step99 andnoted that it was his understanding that Richard Nolan,Respondent's Internationaldistrictdirector,would meet with company officials monthly to deal with step3grievances.100Leslie,by letter on June 12, expressed unhappiness with theCompany's attitude.Among other things, he said:.With due respect, I must say the Messrs. Pistilli and Cherbonnierhave attempted to resolve some of the problems, but the duties of Mr. Pistilliare so flung and varied that we cannot wait weeks for the resolution ofa dispute and still keep the men in line; and since Mr. Cherbonnier isan attorney it would be unfair to place problems before him that are thenormal province of supervisory personnel.The negotiations for the current(1962-65) contract took place in Novemberand December 1962 and-most intensively-in January. 1963.The main companyspokesman were Greaser and Pistilli, but Cherbonnier was given a free handby American on "noneconomic"matters.'°'Cherbonnier was present at all meet-ings and actively participated. In view of the extent of his participation, I donot credit testimony that Respondentwould never negotiatewith him in theabsence of Greaser or Pistilli, although it does appear,and I find, that thepresence of one or both of the latter was often required at the insistence ofLocal 25 representatives.(Respondent concedes that it often asked for Greaseror Pistilli-or for other supervisory personnel-"when we were stuck.")At onepoint,Leslie said, "Vic [Cherbonnier], you're a nice fellow, but I'm not goingto talk to a goddamned lawyerYou can sit and write, but we've got to discusswith Company officials."Greaser's signature to the contract, affixed on Febru-uary 20, was attested to by Cherbonnier.On January 30, 1963, Leslie suggested to Greaser that if the Company replaced-Cherbonnier with a safety engineer, the Company would have less labor trouble.On or about February 20, Motzel told Pistilli that he had a good man forthe job of safety engineer-that the Company would be "lots better off" if itgot rid of Cherbonnier;noting that he did not think he would be in Philadelphia-much longer,he said he wanted the credit for installing a good man as safetyengineer.At theMay 15 meeting at which-Ehrmann was introduced,Motzel181 find Striner to be an agent of Respondent'00 See footnote94, supraOD In the fallof 1960,the International president,had designated Nolan to act as"mediator',',between Greaser and Leslie at monthly grievance meetings.101 These constituted the bulk of the issues.Wageswere substantially-settled as a resultof a contract previously reached between Respondent and a groupof New Yorkemployers. 540DECISIONS OF NATIONALLABOR RELATIONS BOARD,drew Greaser aside to tell him, "`What you need here is a safety engineer.You'wouldn't have the labor. problems you have"; and he named one Aiello as being,the person he had in mind.102During the winter early in 1963, American made a decision with respect toa change in the.operation of its bucket dredgeBalticin the spring.Specifically,it intended to sail without the galley, thereby eliminating the need for a cookand a messboy, and, as- a result of a technological change in the winches,it intended to eliminate one deckhand from each of the two work shifts.OnJanuary 18, 1963, during the negotiations for the 1962-65 contract, the subjectof the elimination of galleys was generally discussed between the parties-asithad been on many prior occasions; when Cherbonnier joined in the discussion,Leslie said that he was a "nice guy, but the parties didn't need lawyers in thesepracticalmatters." 103On February 20, when the contract was signed, Company.officialsmentioned the impending change on theBalticto Local 25 representatives,without, however, going into detail.Leslie laughed, "The way things are go-ing,you'regoing to run these things without any crew at all; you'll just-press buttons," and, apparently, the subject was dropped.But the matter was not dropped; early in March the Company was readyto implement its decision.On March 8 Pistilli called Motzel and told him theBalticwas ready to go, without a galley and minus one deckhand per shift. Mot-zel said he could discuss the deckhands but not the galley, and he suggestedthat Pistilli write to Leslie. Pistilli did; in response, Francis (in Leslie's absence)called Pistilli onMarch 11. Each of the two, because of the press of ,otherbusiness, suggested that the other come to discuss the matter at his office (atBrooklyn and Philadelphia, respectively) because he could not get away.WhenPistillisuggested that Cherbonnier, in New York City, come to see Francis,Francis refused-it had to be Pistilli or Greaser.Pistillinonetheless turned the matter over to Cherbonnier, who called Motzelon or about March 12. Motzel's answer: "You better call Steve [Leslie] becauseI've been instructed not to discuss this matter with you." Cherbonnier's attemptto reach Leslie was unsuccessful, and, on the 13th, he spoke to Francis; whenhe said he was calling to straighten out theBalticproblem, Francis said, "Youcan't do it."On the same day Greaser did reach Leslie, and Pistilli did speaktoFrancis.In the latter conversation, Pistilli offered a compromise-to keepthe galley but eliminate the extra deckhands.When this was rejected, Pistilliagain asked Francis to meet with Cherbonnier.This request was refused, atwhich Pistilli saidthe'Balticwould be run as originally planned.On March 14 theBalticwas ready to go, and another request for delayby Motzel, who threatened "trouble," was rejected. But the craft did not sail. By10:15 a.m.,Motzel had instructed the crew of the tugboat not to take theBalticout; by afternoon, its crew had left the dredge.Cherbonnier notified the National Mediation and Conciliation Service.Finally,at the request of Commissioner John Murray of the Mediation Service, thepartiesmet at his office on March 27. At the meeting's opening, Leslie protestedGreaser's absence, saying that he was not going to deal with a "goddamnedChinese lawyer" at which Pistilli said that both he and Cherbonnier were author-ized to speak for American. Commissioner Murray read the "subsistence" clausefrom a contract; Cherbonnier spoke up, saying that he was reading from the"New York group's" contract, not American's, and pointing out a slight differencein wording.104Leslie lost his temper, calling this a lawyer's trick.Thereafter, theparties caucused in separate rooms. Pistilli was American's principal spokesman,but Cherbonnier participated.Ten or twelve hours' deliberations failed to bringa settlementThe parties met again with respect to theBalticdispute onMarch 29, at3:30 p.m.At an early point, Leslie said, "Bim [Greaser], you and I don'tneed any lawyers to work this thing out.We can settle these things withoutCherbonnier."For the rest of the afternoon, when the parties were -together,Greaser did most of the Company's talking, but Cherbonnier participated.The102The Trial Examiner, questioning its probative value, stopped further inquiry along thisline when it was revealed that Aiello was related to Motzel.108At the time Cherbonnier defended himself, pointing out that be was an Annapolisgraduate and had been a fireman on the U.S.S.Kearaage.104.The New York contract apparently had the same wording as American's old contract,but both differed slightly from American's current contractThe Company, in this dis-pute, was not relying on the difference in wording; under either contract,it contended itwas entitled to eliminate the galley. LOCAL 25, MARINE DIVISION, IUOE-541justificationfor the crew changes was the subject of argument,and, duringthe afternoon,a proposal by American in the nature of a compromise was,rejectedby Local 25. Littleprogresswas being made, and Cherbonnier who had anengagement that evening for dinner and bridge,askedMurray how long themeeting would go on;and, at the commissioner's suggestion,he left the meetingat7p m.Thereafter,the parties continued to meet,together-and separately,until agreement was reached-somewhat along the lines of American's afternoonproposal-at2 a.m.At meeting'send,Leslie said,"See,we can get thesethings resolved without any Cherbonnier,"and Al Grossman,then special represent-ative of Respondent,105 said,"Whenever,the SIU deals with Cherbonnier, theyalways go for twice as much."The get-acquainted-with-Ehrmann meeting held on May 15, 1963, providedlittlevariation from the theme.WhenCompanyofficials told Ehrmann thatCherbonnierwas American'srepresentative at step 2 of the grievance procedureand that,while Greaser or Pistilli wouldtry toattend step 3 meetings,Cherbonnierwould always be present,Leslie commentedthat the Companywas making amistake in having Cherbonnier represent them on practical matters-they neededa practical man."That's why I brought Joe Ehrmann here."On May 21,pursuant to arrangements made on the 15th,there was a meetingto discuss the general grievance procedure.Cherbonnier,Hankins, Zenga, andEhrmann were there. Zenga or Ehrmann asked where Pistilli was and, on beingtold he could not attend,said,"Ifwe had known,we wouldn'thave come." Therefollowed a discussion of grievance procedure and of a number of grievances. Inthe course of the latter discussion,Cherbonnier said he could not, with respectto several grievances,alter the Company position as expressed by Greaser Iweek earlier; because of this, Cherbonnier was chargedwith "lack of authori-ty."Thehiring process was discussed and Cherbonnier purported to reduce towriting "Respondent's interpretation"of its obligations,but neither Zenga norEhrmann would acquiesce in this interpretation of their interpretation by initialingthewriting.The meeting endedwithCherbonnier'scomment that Ehrmannwas "too hard to get alongwith"and that"something would have to bedone" about him, and Ehrmann's retortthat he'd "be around 15 to 20 years."On thefollowingday, Lesliewrote Pistilli a letter.The first three paragraphs:The record will show, beyond any doubt or peradventure, that whenevera dispute arose between the American Dredging Co. and this Local Union,thematter was resolved or placed, on the road to resolution by means ofparleys between the officials of both organizations.By officials I meanfull time representatives who make dredging their vocation and not part-timeattorneyswho place the highfalutin tag of "Labor Relations Consultant"after their name.Ihave always been opposed to the "part-time"outsider attempting toresolvedisputesor negotiating an Agreement.Theymuddle issues andcreate discord.Tuesday, May 21,1963 was no exception to Leslie'sAbsoluteGeneral Law!Joe 'Ehrmann and Willie Zenga were enraged by the fact that Messrs.Cherbonnier and Hankins palavered for over four hours at a meeting thatwas scheduledwith you for thepurpose of resolving important issues.Ourdelegates are paid,well to perform vital functions, not to waste their timewith people who canonly reply: "OnlyMr. Pistilli can answer those questions."Within thenext few days,Ehrmann made two or three telephonic attemptsto reach Pistilli-106On thelast occasion,Hankins, with whom he spoke, askedthe purpose of the call,but Ehrmann would not tell him.When Hankins suggest-ed he speak to Cherbonnier in the absence of Pistilli,Ehrmann'sanswer wasa loud, "No!I do not want to talkto Mr. Cherbonnier!"I have,inmy discussion of the hiring hall, earlier set forth details surroundingtheAtlaswalkoutoccurring on June 13.Aware on June 11 or 12 of theimpending problems createdby the Company'simportation of two nonunionoperators,Cherbonnier called Respondent's office and asked for Leslie; Striner(orMacco, aclerk forRespondent)said he was not there and that there wasno one there withwhom Cherbonniercould speak.Cherbonnierattended themeeting on the problem held June 14, but played only a minor part; his contribu-tion-made at Greaser's request-was the charge that what Respondent was seek-105 I find Grossman,who has since died, to have been an agent of Respondent.106At the time,Pistilli was at Cape Canaveral. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDing was a closed shop. - On June 16 or 17, Cherbonnier telephoned— Ehrmann,asking if he could straighten out this (as well as theAuburn-supra)incident;Ehrmann said he had been instructed not to deal with Cherbonnier., At themeeting held on June 19, Leslie asked what Cherbonnier was doing there; andhe said this was "typical" of the Company-injecting lawyers into labor businessinstead of dealing "man to man." i07Cherbonmer attended the monthly grievance meeting held on June 8, 1963.Atthat time, Zenga said that Local 25 representatives would deal with Greaseror Pistilli (who were there) but not with Cherbonnier.Thereafter, other thanrecording 37 grievances , voiced by Respondent's representatives.Cherbonnierplayed no part. In fact, he was not present at all times.Just prior to July 1, 1963, Leslie called Pistilli., He said that many grievanceswere pending; he was not going to "wait on lawyers" for answers; and heneeded immediate answers or there would be a general walkout.When Pistillipointed out that the Company representative, Cherbonnier, was available for prob-lems,Leslie said that he would not meet with Cherbonnier "on these thingsand that he would not wait a month for answers." By an exchange of,telegrams,a telephone call, and a letter, a meeting was arranged for July 10, to discusslistedgrievances.At the July 10 meeting Local 25, representatives pointedlyaddressed their remarks to company representatives other than Cherbonmer, buthe actively participated in the discussion of grievances, and, without Local 25objection, was assigned to draft what had been agreed to.Cherbonmer took part in a follow-up meeting on July '23. Among otherthings-after Pistilli insisted he be heard-he gave an extended explanation ofhis version of the hiring procedure.Although, since July 23, 1963, Company and Local 25 representatives havemet periodically, that was the last meeting Cherbonnier attended.108H. The Company's representative-concluding findingsIn agreement with the General Counsel, I find that Cherbonnier waspersonanon gratawith Respondent so long as American held him out to be and ashe attempted to function as the Company's representative in handling griev-ances.The insistence by Respondent's representatives, on many occasions, that,despite authority given him by the Company, they either would not deal withhim at all or would not deal with him unless company representatives .werepresent, taken in connection with their suggestions to replace him, makes itevident that Local 25 was seeking to dictate American's choice of a bargainingrepresentative.Section 8(b)(1)(B) provides:(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce . . . (B) an employer in the selection of hisrepresentatives for the purposes of collective bargaining or the adjustmentof grievances.Clearly, 'Congress intended that an employer be able to bargain with a unionthrough a representative of his own choosing.109Nor does it make a relevantdifference that-and this is an assumption rather than a finding in this case-hemay lack immediate familiarity with the subject matter of particular grievancesor even that he may be considered to the prone to take "legalistic" posi-tions.110This is not to say that under all circumstances a union need ignore107As earlier indicated, the dispute was never settled158 The General Counsel limits his attack in this respect to the period prior to July 30,1963.108Loeal294, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,et al.(K-C Refrigeration Transport Company, Inc.),126 NLRB 1.110 Indeed, an employer representative's history of union hostility has been held to be nodefenseMiscellaneous Warehousemen, Drivers and Helpers, Local 986, afJilated with Inter-nationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America(Tak-Trak, Inc.),145 NLRB 1511, LosAngeles Cloak Joint Board, affiliated with Inter-nationalLadies' Garment Workers' Union, AFL-CIO, at al. (HelenRoseCo., Inc.);127NLRB 1543; but ofN.L.R.B. v KentuckyUtilitiesCompany,182 F 2d 810 (CA. 6) (re-fusal of employer to deal with hostile union representative), in relevant respects refusingto enforce76 NLRB 845. LOCAL 25, MARINE DIVISION, IUOE543-allbackground facts which reflect on the bona fides or the integrity of a negotia-tor for an employer," but the present case; on this record, is deemed to bedistinguishable.Respondent, in its defense, relies in part on Cherbonnier's "unavailability" fordiscussing grievances.Inmid-1962, he was available 1 day per week. Subse-quently, he was to be at the Company's offices up to 3 days per week on-a scheduled basis but was to be available at^ any time for the discussion, ofgrievances.Obviously, he was available and present on many occasions, discussedabove, on which Respondent's representatives refused to deal with him: ' Indeed,with respect to certain grievances, it appears that he was more 'available than'Respondents whom he tried to reach. I reject the defense.cion."The General Counsel's brief citations is' support' of his position 112 werecases in which the respective unions' "refusals to. deal" were backed up by strike'action.His confinement to these precedents was based, presumably, on his allega- -tion and contention that an object of, the strikes on theBalticand on theAtlas,described,-supra,was the removal of Cherbonnier. I reject this position. I findthat the sole object of Respondent's strike action on theBalticwas to protesttheCompany's elimination of the galley and the cut of the work: force by onedeckhand per shift; to say that' Local 25's willingness to deal with Cherbonnier—.ay have avoided or shortened the strike is not to say that his removal wasa strike objective.And I have earlier found that the object of Respondent'sstrike action on theAtlaswas its protest over the hiring of nonunion operators;here again, the "run-around" given Cherbonnier was auxiliaiy to the main issues.Nonetheless, on this record, I find that Local 25 did restrain and coerce Americanin its selection of Cherbonnier In many ways, it clearly communicated the mes-sagesage that his retention would spell trouble'for American, on one occasion threaten-ing a general walkout ,if "immediate answers," believed to be held up by "law-yers,"were not forthcoming; and on numerous occasions-since the settlementof grievances is a keystone' of collective bargaining-compelled, in substitutionfor or in addition to Cherbonnier, the attendance of Company officials whoordinarily would have been engaged elsewhereIwould not require, as a meansof "testing" the issue, and actual walkout which might attend the refusal ofcompany officials to capitulate; their participation, thus required, was obviouslyof value in maintaining employee morale and uninterrupted production. Thus,itappears that Respondent's action was designed to exert restraint and coercionupon American above and beyond a mere attempt at persuasion in a free market-place of ideas.113THE REMEDYHaving found that Respondent has been and is engaged in certain unfairlabor practices, I shall recommend that it be ordered to cease and desist therefrom,and to take certain affirmative action in order to effectuate the policies of theAct.Having found that Respondent has been and is violating Section 8(b) (1) (A)and (b) (2) of the Act by conditioning referrals to American for employmentunder their exclusive hiring arrangement upon membership in Respondent, Ishall recommend that it cease and desist from so doing. (In view of the specificdisclaimer by the General Counsel of any "individual remedies, I shall makeno recommendations with respect to the hiring, reinstatement or compensatingof any person or persons) In connection with such remedy, I shall recommendits communication to prospective employees of American by posted notice.Having found that Respondent violated Section 8(b)(1)(B) of the Act byrefusing to bargain about grievances with American's duly designated representa-tive therefor, and by demanding and insisting upon his removal as such representa-tive, I shall recommend that it be ordered to cease and desist therefrom, andthat it so notify American and the representative.114"'SeeN L R.B. v International Ladies' Garment Workers' Union, AFL-CIO, at al.(Slate Belt Apparel ContractorsAssn ), 274 F. 2d 376 (C A 3).Iva Local 294, International Brotherhood of Teamsters, et al (K-C Refriryeration Tans--port Company, Inc ), supra,andMiscellaneous Warehousemen, Drivers and Helpers, Local986,, etc. (Tak-Trak, Inc ), supra. ',113 Southern California Pipe Trades District CouncilNo.16 of the UnitedAssociation ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, et al. (Paddock Pools of California, Inc., et al.),120 NLRB249, 250-251.114 LosAngeles Cloak Joint Board et al. (Helen Rose Co., Inc.), supra,at 1544. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing factualfindingsand conclusions, I come to the following:CONCLUSIONS OF LAW1.American is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning ofSection 2(5)of the Act.3.American and Respondent have been and are parties to an agreement, ar-rangement, and understanding whereby Respondent has been and is operatingand maintaining an exclusive hiring hall with respect to prospective employeesof American.4.By conditioning, on various occasions on and after January 8, 1963, referralsfor employment to American upon membership in Respondent, Respondent hasbeen and is restraining and coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act, thereby engaging in unfair laborpracticeswithin the meaning of Section 8(b)(1)(A) of the Act; and has beenand is causing, and attempting to cause, American to discriminate against em-ployees in violation of Section 8(a)(3) of the Act, thereby being engaged inunfair labor practices in violation of Section 8(b) (2) of the Act.5.On various occasions between March 1 and July 30, 1963, by refusingto bargain about grievances with A. Victor Cherbonnier, American's duly desig-nated representative for the handling of grievances, and by demanding andinsistingupon his removal as such representative, Respondent restrained andcoerced an employer in the selection of his representative for the purpose ofthe adjustment of grievances, thereby engaging in unfair labor practices inviolation of Section 8 (b) (1) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclusions of law,and upon the entire record in the case, and pursuant to Section 10(c) of theAct, I hereby issue the following:RECOMMENDED ORDERLocal 25, Marine Division, International Union of Operating Engineers, AFL-.CIO, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a) In connection with the operation of its hiring hall, conditioning referralfor employment to American Dredging Company upon union membership.(b) In any like manner, restraining or coercing prospective employees ofAmerican in the exercise of their right to self-organization, to form labor organi-zations, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, and to refrainfrom any and all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act.(c)Refusing to bargain about grievances with A. Victor Cherbonnier asrepresentative of the above employer for the handling of grievances; and demand-ing or insisting upon his removal as such representative.2.Take the following affirmative action which I find'will effectuate the purposesof the Act:(a) Post at its hiring hall in Philadelphia, Pennsylvania, copies of the attachednoticemarked "Appendix." 115Copies of such notice, to be furnished by theRegionalDirector for Region 4, shall, after being duly signed by an authorizedrepresentative of Local 25, be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuousUS If this Recommended Order be adopted by the Board, the words"a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of the United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decree ofthe United States Court of Appeals,Enforcing an Order" for the words "a Decision andOrder." OGLE PROTECTION SERVICE, INC. AND JAMES L. OGLE545places, including all placeswhere notices to registrants for employment arecustomarily posted.Reasonable steps shall be taken by Local 25 to insure thatsuch notices are not altered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to the Regional Director for Region4 for transmission to and for posting by American Dredging Company, ifwilling, at places where notices to prospective employees are customarily posted.(c)NotifyAmerican Dredging Company, in writing, that it withdraws allobjection to the employment of A. Victor Cherbonnier as a representative forthe purposes of bargaining about grievances, and mail a copy of such notificationto A. Victor Cherbonnier.(d)Notify the Regional Director for Region 4, in writing, within 20 daysfrom the receipt of this Decision, what steps it has taken to comply herewith.116118 If this Recommended Order be adopted by the Board, this provision shall be modifiedto read as follows: "Notify the Regional Director for Region 4, in writing, within 10 daysof the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO PROSPECTIVE EMPLOYEES OF AMERICAN DREDGING COMPANYPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify you that:WE WILL NOT condition referrals for employment to American DredgingCompany upon union membership.WE WILL NOT in any like manner restrain or coerce prospective employeesof American Dredging Company in the exercise of their rights to organize;to form, join, or assist a labor organization; to bargain collectively througha bargaining agent chosen by themselves; to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection; or to refrain from any such activities (except to the extent thatthe right to refrain is limited by the lawful enforcement of a lawful union-security requirement).LOCAL 25, MARINE DIVISION INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL-CIO,Union.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Security Building,, Philadelphia, Pennsylvania, Telephone No. Pennypacker5-2612, if they have any question concerning this notice or compliance withits provisions.Ogle Protection Service, Inc. and James L. OgleandInterna-tionalUnion,United Plant Guard Workers of America, anditsLocal 114.Cases Nos. 7-CA-4108 and 7-CA-4244.Novem-ber 6, 1964DECISION AND ORDEROn April 17, 1964, Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached Deci-149 NLRB No. 50.770-076-65-vol.149-36